Citation Nr: 1738997	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to a cervical spine disability.

2.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to Gulf War service and exposures therein. 

3.  Entitlement to service connection for a kidney disability, to include as due to Gulf War service and exposures therein.  

4.  Entitlement to a disability rating in excess of 30 percent prior to October 9, 2009, and in excess of 50 percent thereafter, for service-connected PTSD.

5.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbosacral strain with degenerative disc disease (low back disability). 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972 and from November 1990 to June 1991, to include service both in the Republic of Vietnam and Southwest Asia.  His awards and decorations include a Purple Heart and a Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017, as well as at a videoconference hearing before a Decision Review Officer (DRO) in June 2011.  Transcripts of both hearings are of record. 

The issues of entitlement to service connection for a right shoulder disability and a stomach disability, as well as entitlement to an increased disability rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's kidney disability did not manifest in service and is otherwise unrelated to service.

2.  The Veteran's service-connected low back disability is manifested by pain and limitation of motion with flexion no worse than 50 degrees, but without evidence of unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes are not shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has not been afforded the Veteran a comprehensive medical examination relating to his claim for service connection for a kidney disability on a direct basis.  However, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  A VA examination under the standards of McLendon is not warranted in this case.

While the record reflects the Veteran's has history of kidney stones, post-service treatment records show that the Veteran was not first diagnosed or treated for his kidney stones until several years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  Simply stated, referral of the claim for an examination or obtainment of a medical opinion on the matter of direct service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.

To the extent that any private records are missing, the Veteran was allowed a period of 60 days after his Board hearing to submit or identify missing records.  The Veteran has been afforded the opportunity to identify records he wishes VA to obtain and no further action in this regard is necessary by VA.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including calculi (stones) of the kidneys, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under 38 C.F.R. § 3.317, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

The Veteran is seeking service connection for a kidney disability.  Specifically, the record reflects that the Veteran has a history of kidney stones.  During his June 2011 testimony before a DRO and his May 2017 testimony before the undersigned VLJ, he asserted that he had kidney stones within one year following his second period of active service in the Persian Gulf.

The record does not reflect that the Veteran has had recent treatment for a kidney disability.  However, the Veteran filed his claim for a kidney disability in January 2008.  Various private treatment records, including records dated June 2008 and October 2009, indicate a history of kidney stones.  Therefore, despite an absence in the record of recent symptomology of kidney stones, the Board finds that the Veteran had a disability during the pendency of his claim, from January 2008, for service connection purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The question now becomes whether the Veteran's kidney stones are related to a period of active service.  

As an initial matter, the Board acknowledges that the Veteran's initial claim was for service connection for a kidney disability as due to Gulf War service and exposures therein.  Here, however, the Veteran's kidney stone disability is not an undiagnosed illness or a chronic multisymptom illness, nor is it one of the diagnosed illnesses that warrant presumptive service connection.  Thus, it is not a qualifying disability for the purposes of 38 C.F.R. § 3.317.  

The Board notes that the Veteran also stated at his May 2017 hearing that his kidney stones began in 1974 or 1975, two to three years after his first period of active service during the Vietnam era.  However, the Veteran's September 1987 report of medical history upon enlistment in the Army National Guard notes no history of kidney stones, nor were kidney stones noted upon clinical examination.   

The Veteran's remaining service treatment records, specifically during his second period of active duty in the Gulf War era, are negative for complaints, treatment, or a diagnosis of kidney stones.  While the Veteran's private treatment records note a history of kidney stones, the earliest record is dated October 1997, 5 years after the Veteran's second period of active service.  While the October 1997 treatment record notes a history of hospitalization for kidney stones, the remaining evidence of record is negative for any such hospitalizations. 

Based on the foregoing, the Board finds that the most probative medical evidence is against the claim.  The record is absent competent evidence of kidney stones during active duty.  The record is also absent competent evidence of a nexus between the Veteran's kidney stones and his active service.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's statements that his kidney stones are related to his active service.  However, the record is negative for any complaints or treatment of kidney stones until at least 5 years after his second period of active service.  While the Board notes that the Veteran has asserted that his kidney stones began within one year following his return from active duty in the Persian Gulf, the record also reflects May 2017 testimony before the undersigned VLJ that his history of kidney stones began in 1974 or 1975.  Thus, any statement that kidney stones first began within one year after the Veteran's second period of active duty cannot be found credible in light of the conflict in statements.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current kidney stone disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of a kidney disability is not competent medical evidence.  

In summary, the preponderance of the evidence is against a finding that the Veteran's kidney stone disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  

Increased Rating

The Veteran was awarded service connection for a lumbosacral strain in a January 1973 rating decision, and assigned a noncompensable disability rating.  The Veteran's disability rating was increased to 20 percent in a September 2009 rating decision.  He has asserted throughout the course of the appeal that his disability warrants a higher rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Veteran's low back disability is evaluated as a lumbosacral or cervical strain, which is rated under Diagnostic Code 5237 and assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Alternatively, a finding of Intervertebral Disc Syndrome (IVDS) would also be rated under the General Rating Formula for Diseases and Injuries of the Spine, unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The current IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

The Veteran was first afforded a VA examination for his low back disability in September 2008.  He reported constant pain at least at a level of 6 or 7 out of a scale of 0 to 10, with flare-ups of pain at least once or twice per week, and an inability to remain seated for any length of time.  He denied any severe episodes in the preceding year that required physician-prescribed bed rest.  Upon examination, range of motion (ROM) testing showed forward flexion to 50 degrees and extension was to 10 degrees, both with pain noted.  Right lateral flexion was to 22 degrees and left lateral flexion was to 27 degrees, with pain noted on both sides.  Rotation was to 45 degrees bilaterally with no pain.  No additional limitation in ROM was noted after repetitive use testing in any area.  Muscle strength, reflex, and sensory testing were normal.  The examiner opined that further limitations in ROM were possible during a flare-up, but the extent could not be determined as it would depend on the severity of pain and the activities the Veteran had to perform. 

A second VA examination was afforded to the Veteran in July 2011.  He reported constant low back pain that prevents him from bending, climbing stairs, and walking more than a few blocks.  Upon examination, flexion was to 70 degrees and extension was to 10 degrees.  Right and left lateral flexion were both to 30 degrees, and right and left lateral rotation were both to 35 degrees.  Pain was noted during all ROM testing.  The examiner noted that there was no increase in symptoms after repetitive use testing.  Muscle strength testing was normal.  Right ankle reflexes were absent.  Sensory testing revealed slight hyperalgesia on the lateral side of the right foot.  X-ray testing showed marked degenerative changes of the lumbar spine at the L5-S1 compared to previous images, and the examiner diagnosed the Veteran with lumbar spondylosis.

A more recent VA spine examination was afforded to the Veteran in November 2016.  He reported continued lower back pain that radiates up his spine, with flare-ups occurring after too much activity, such as bending, twisting, or walking more than 100 yards.  Flare-ups consisted of pain, as well as numbness and tingling down both legs.  Upon examination, flexion was to 75 degrees and extension was to 20 degrees.  Right lateral flexion was to 20 degrees and left lateral flexion was to 30 degrees.  Right and left lateral rotation were both to 30 degrees.  Pain was noted during all ROM testing.  The Veteran was able to perform repetitive use testing with no additional loss of function or ROM after three repetitions, and the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or flare-ups.  As to whether pain, weakness, fatigueability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or flare-ups, the examiner could not say without resorting to mere speculation.  
There was no muscle atrophy, and muscle strength testing indicated normal strength across all parameters except for hip flexion and left great toe extension, which showed active movement against some resistance.  Reflex testing was normal except for deep tendon reflexes of the right ankle, which were hypoactive.  Sensory testing showed decreased sensation to light touch throughout the lower right extremity.  As to symptoms of radiculopathy, the examiner noted moderate intermittent pain and numbness, as well as mild paresthesias and/or dysesthesias, of both lower extremities.  There was no ankylosis of the thoracolumbar spine.  While the examiner did diagnose the Veteran with IVDS, the Veteran did not report incapacitating episodes during the preceding 12 months.  

There is no other medical evidence in significant conflict with the above VA examinations.  Thus, after a careful review of the evidence, the Board finds that the criteria for more than a 20 percent disability rating for the Veteran's low back disability are not met.  Flexion of the thoracolumbar spine was limited at most to 50 degrees, to include after repetitive use testing and when considering the Veteran's statements regarding flare-ups.  There was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  As such, a disability rating of 40 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

The Board notes that a higher rating can be warranted for IVDS under Diagnostic Code 5243 for, which was noted upon examination in November 2016.  In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate, at a minimum, incapacitating episodes having a total duration of at least four weeks during the past 12 months.  38 C.F.R. § 4.71a.  The Rating Criteria defines "incapacitating episodes" as periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  A review of the record reveals no evidence of incapacitating episodes of at least four weeks requiring prescribed bed rest and treatment by a physician.  Further, both the October 2008 and November 2016 VA examiners noted that the Veteran did not have any incapacitating episodes during the preceding 12 months.  Thus, a 40 percent rating is not warranted under Diagnostic Code 5243 for IVDS. 38 C.F.R. § 4.71a.  

Finally, the Board finds that no separate rating for any additional neurological manifestation(s) is warranted at any point since the effective date of the award of service connection.  The record reflects that the Veteran was assigned separate ratings for radiculopathy affecting each lower extremity in a November 2016 rating decision, and he has not disagreed with the assigned effective dates or ratings for those disabilities.  There is also no medical evidence that the Veteran experiences any separately rated neurological manifestations of his low back disability other than radiculopathy.  Without any showing of any other neurological manifestations, additional separate ratings are not warranted.

As previously noted, the Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated his low back disability results in pain, stiffness, and limitations on sitting, climbing stairs, and walking.  The lay statements do not indicate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximates the criteria for a higher rating during the period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  


ORDER

Entitlement to service connection for a kidney disability is denied.

Entitlement to a disability rating in excess of 20 percent for a service-connected low back disability is denied. 


REMAND

While the Board regrets further delay, additional development is necessary as to the Veteran's claims for entitlement to service connection for a right shoulder disability and stomach disability, as well as the Veteran's claim for an increased disability rating for his service-connected PTSD.  

The Veteran contends that he has a stomach disability related to his active service, to include as secondary to his service-connected PTSD, or as due to Gulf War service and exposures therein.  The Veteran has not been afforded a VA examination for compensation purposes for his stomach disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Here, the evidence of record, including multiple VA and private treatment records, reflects a history of stomach ailments such as pain, constipation, gastroesophageal reflux disease (GERD), and hiatal hernia.  At his May 2017 hearing before the undersigned VLJ, the Veteran asserted the theory that his stomach disability was due to his service-connected PTSD.  Although the Veteran was previously afforded VA Gulf War examinations in August 2009 and March 2012 which addressed his claimed stomach disability, the examination was limited to consideration of the Veteran's claim as due to Gulf War service; the examination does not address the claim on any secondary basis.  

Given the above, the Board finds that a VA examination and opinion is necessary to determine the nature and etiology of the Veteran's stomach disability, to include as secondary to his service-connected PTSD, and as due to Gulf War service and exposures therein.  

In addition, the Veteran asserts that he has a right shoulder disability that was caused or aggravated by his active service.  While the record reflects an August 2011 VA examination that determined no shoulder condition was present, treatment records do reflect evidence of a shoulder disability, to include as due to a cervical spine disability.  For example, a June 2007 private treatment record notes bilateral shoulder pain, with the right side worse than the left.  A September 2008 private treatment record notes right shoulder pain, with cervical degenerative disc disease as a possible contributing factor.  Right shoulder bursitis is also referenced.  An August 2010 VA treatment record also notes the Veteran's complaint of pain in his right shoulder, with the physician also suggesting a cervical disc abnormality as a possible contributor to the Veteran's right shoulder pain.  Additionally, the Veteran's August 2012 Gulf War examination notes a history of a cervical spine condition.  As to an in-service injury, the Board notes that the record reflects an August 1992 in-service back injury, as well as a currently service connected injury to his right arm during his first period of active service during the Vietnam era.  

Thus, the Veteran must be afforded a VA examination in order to determine whether there is a relationship between his claimed right shoulder disability and service, or between the claimed disability and any cervical spine disability that is etiologically related to service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  

Finally, the Board finds that a new VA examination is also necessary for the Veteran's claim for an increased disability rating for his service-connected PTSD.  The Veteran was awarded service connection for PTSD in March 2009, and was assigned a 30 percent disability evaluation effective July 8, 2008, the date of his initial service connection claim.  In a subsequent rating decision dated May 2013, the Veteran's PTSD evaluation was increased to 50 percent effective October 2009.  
The Veteran's testimony at his May 2017 hearing regarding current symptomology would suggest that a higher rating for his service connected PTSD could be warranted, including near-continuous depression, impaired impulse control such as unprovoked irritability, and an inability to establish and maintain effective relationships.  As the record reflects that the Veteran's last VA examination for his PTSD was in July 2011, a more contemporaneous examination is warranted to ensure that the record indicates the current severity of the Veteran's service-connected PTSD.  Green v. Derwinski, 1 Vet. App. 121(1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, these matters are REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records, such as private treatment records, should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a Gulf War Protocol medical examination to determine the nature and etiology of any stomach disability.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner and a detailed history should be obtained.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's history of GERD and hiatal hernia is related to active service.
     
 b) The examiner should provide a diagnosis for all current gastrointestinal disorders.  For each diagnosed disorder, the examiner should opine whether the disorder at least as likely as not (50 percent probability or greater) began during service or is otherwise related to service, to include ingesting water, food, and coffee while serving in Vietnam and Southwest Asia.  

c)  For each diagnosed gastrointestinal disorder, the examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is (i) caused by or (ii) aggravated (i.e., worsened) beyond its natural progression by the Veteran's service-connected PTSD.

d)  The examiner is further asked to specifically address if the Veteran has any objective signs of gastrointestinal disability that are not accounted for by the diagnosed gastrointestinal conditions.  If so, please list each sign/symptom and address whether it is at least as likely as not that any sign/symptom is related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner and a detailed history should be obtained.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that a right shoulder disability is related to active service.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that any currently identified right shoulder symptomatology is caused by a cervical spine disability?

 c)  If the answer to b) is positive, whether it at least as likely as not (50 percent or greater probability) that any cervical spine disability is related to active service.  

The examiner's attention is directed to an August 1992 in-service back injury as well as a right arm injury sustained during the Veteran's first period of active service.

4.  Schedule the Veteran for a new VA PTSD examination   to determine the current severity of his PTSD.  The examiner is to be provided access to the Veteran's file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

A rationale for all opinions expressed should be provided.

5.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


